NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 08-2518
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                              RANDOLPH SANDERS,
                                           Appellant

                                  _______________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                                 (D.C. No. 07-cr-366)
                        District Judge: Hon. James T. Giles
                                  _______________

                     Submitted Under Third Circuit LAR 34.1(a)
                                December 16, 2010

      Before: JORDAN, HARDIMAN and VAN ANTWERPEN, Circuit Judges.

                              (Filed December 17, 2010)
                                   _______________

                             OPINION OF THE COURT
                                 _______________

JORDAN, Circuit Judge.

      Randolph Sanders appeals a May 14, 2008 judgment of the United States District

Court for the Eastern District of Pennsylvania sentencing him to a mandatory minimum

term of imprisonment pursuant to a plea agreement. His attorney has moved to withdraw
under Anders v. California, 386 U.S. 738 (1967). For the reasons that follow, we will

grant the motion to withdraw and affirm the District Court’s judgment.

I.     Background

       On November 14, 2006, Sanders was stopped by two police officers after failing

to use a turn signal while crossing two lanes of traffic. Upon approaching the vehicle to

investigate, one of the officers observed a bag containing a white powdery substance on

the floor behind the passenger seat. Sanders was cited for an illegal lane change, and the

officers seized the bag, which contained 995 grams of cocaine.

       Sanders was indicted for possession with intent to distribute 500 grams or more of

cocaine. The government filed an Information Charging Prior Offenses, pursuant to 21

U.S.C. § 851, which listed three convictions Sanders had in 1997, including one for

possession with intent to deliver cocaine. After the District Court denied Sanders’s

motion to suppress, the parties entered into a written plea agreement, whereby Sanders

pled guilty to the sole count of the indictment. In the plea agreement, Sanders

“voluntarily and expressly waived all rights to appeal … his conviction, sentence, or any

other matter relating to [his] prosecution” with the limited rights reserved to appeal the

District Court’s denial of the motion to suppress and the District Court’s sentencing.

       The Sentencing Guidelines recommended a sentencing range of 57-71 months;

however, the provisions of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) provided for a

mandatory minimum of 10 years’ imprisonment and maximum of life imprisonment due

to Sanders’s prior conviction for a felony drug offense. At the change of plea hearing,

the District Court informed Sanders that he was facing a mandatory 10 year sentence in

                                              2
accordance with the plea agreement. The Court also advised and confirmed that Sanders

understood the scope and conditions of his express waiver of his rights to appeal. In May

2008, Sanders was sentenced to 10 years’ imprisonment, 8 years’ supervised release, a

$5,000 fine, and a $100 special assessment.

       Five days after sentencing, Sanders’s attorney filed a Notice of Appeal and,

thereafter, a motion to withdraw as counsel in the case. The District Court granted the

motion to withdraw and ordered new counsel to be appointed. Newly appointed counsel

also filed a motion to withdraw and a supporting brief pursuant to Anders v. California,

386 U.S. 738 (1967), expressing his belief that Sanders’s “appeal present[ed] no issue of

even arguable merit.” Sanders did not file a brief.

II.    Discussion1

       Under Anders v. California, 386 U.S. 738 (1967), counsel may seek to withdraw

from representing an indigent criminal defendant on appeal if there are no nonfrivolous

issues to appeal. United States v. Marvin, 211 F.3d 778, 779 (3d Cir. 2000). We exercise

plenary review to determine whether there are any such issues. See Penson v. Ohio, 488

U.S. 75, 80 (1988) (“[T]he appellate court … must … itself … decide whether the case is

wholly frivolous.” (internal quotation marks and citation omitted)). Whether an issue is

frivolous is informed by the standard of review for each potential claim raised. See

United States v. Schuh, 289 F.3d 968, 974-76 (7th Cir. 2002).




       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                              3
       We implement Anders through our Local Appellate Rule (“L.A.R.”) 109.2(a),

which provides, in relevant part, as follows:

       Where, upon review of the district court record, counsel is persuaded that
       the appeal presents no issue of even arguable merit, counsel may file a
       motion to withdraw and supporting brief pursuant to Anders v. California,
       386 U.S. 738 (1967), which must be served upon the appellant and the
       United States. The United States must file a brief in response. Appellant
       may also file a brief in response pro se. … If the panel agrees that the
       appeal is without merit, it will grant counsel’s Anders motion, and dispose
       of the appeal without appointing new counsel.

3d Cir. L.A.R. 109.2(a) (2010). We ask two principal questions when counsel proceeds

under Anders: whether counsel has “adequately fulfilled” the requirements of L.A.R.

109.2(a), and whether an independent review of the record presents any nonfrivolous

issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       With respect to the first question, the fulfillment of the requirements of L.A.R.

109.2(a) often turns, as it does here, on the adequacy of counsel’s supporting brief. To be

adequate under L.A.R. 109.2(a), an Anders brief must (1) “satisfy the court that counsel

has thoroughly examined the record in search of appealable issues,” Youla, 241 F.3d at

300; (2) identify issues that might arguably support appeal, see Smith v. Robbins, 528

U.S. 259, 285 (2000); and (3) “explain why th[ose] issues are frivolous[,]” Marvin, 211

F.3d at 780. “Counsel need not raise and reject every possible claim[,]” but he or she

must still conscientiously examine the record. Youla, 241 F.3d at 300.

       With respect to the second question, we review the record to determine whether

the appeal “lacks any basis in law or fact.” McCoy v. Court of Appeals of Wisconsin, 486

U.S. 429, 438 n.10 (1988). When the Anders brief is adequate, we confine our review to


                                                4
portions of the record implicated by the Anders brief. Youla, 241 F.3d at 301. When the

Anders brief is inadequate, we may expand our review to portions of the record

implicated in the defendant’s pro se brief or other filings that provide “guidance

concerning the issues [the defendant] wishes to raise on appeal.” Id. Regardless of the

adequacy of the Anders brief, we may affirm the District Court without appointing new

counsel if we find, after reviewing the record, that the “frivolousness [of the appeal] is

patent.” United States v. Coleman, 575 F.3d 316, 321 (3d Cir. 2009) (internal quotation

marks omitted).

       A.     Adequacy of the Anders Brief

       The Anders brief identifies four potentially appealable issues: whether the

sentence exceeded the statutory maximum; whether the District Court erroneously

departed upward from the Sentencing Guidelines; whether the District Court abused its

discretion by imposing an unreasonable sentence above the Sentencing Guideline range;

and whether the District Court erred in denying Sanders’s motion to suppress.

Particularly in light of the plea agreement’s limitations on Sanders’s appeal rights, the

Anders brief demonstrates that counsel adequately examined the record and properly

identified each issue which might arguably support an appeal. Furthermore, we are

satisfied that counsel accurately explained in the Anders brief why the issues on appeal

are frivolous. Accordingly, we conclude that counsel’s Anders brief is adequate.

       B.     No Nonfrivolous Issues

       Because the Anders brief is adequate, we limit our review to the portions of the

record implicated by the Anders brief.

                                              5
              1.     Sanders’s Sentence

       We review de novo a District Court’s interpretation of the Sentencing Guidelines

and scrutinize for clear error any findings of fact used in calculating the sentence. United

States v. Wood, 526 F.3d 82, 85 (3d Cir. 2008). Because Sanders had a prior conviction

for a felony drug offense, he faced a mandatory minimum term of 10 years’

imprisonment and maximum term of life imprisonment. 21 U.S.C. § 841(b)(1)(B).2 The

10 year sentence imposed by the District Court was within the statutorily prescribed

guideline range, and was, in fact, the minimum permitted. Any issue raised with respect

to Sanders’s sentence would thus be frivolous.

              2.     Denial of Motion to Suppress

       We review the denial of a motion to suppress for clear error as to the underlying

facts and conduct plenary review of the District Court’s application of the law to those

facts. United States v. Perez, 280 F.3d 318, 336 (3d Cir. 2002). In denying Sanders’s

motion to suppress, the District Court found the testimony of the arresting officer about

Sanders’s traffic violation to be credible. Accordingly, the District Court upheld the

subsequent seizure of narcotics that the officers observed in plain view.

       A police officer may lawfully stop a motorist if the officer observes a violation of

a state traffic regulation. See Whren v. United States, 517 U.S. 806, 810 (1996) (holding

that “the decision to stop an automobile is reasonable where the police have probable

       2
         See U.S.S.G. § 5G1.1(b) (“Where a statutorily required minimum sentence is
greater than the maximum of the applicable guideline range, the statutorily required
minimum sentence shall be the guideline sentence.”).


                                             6
cause to believe that a traffic violation has occurred”). Once lawfully detained, an officer

may then seize any incriminating evidence that is in plain view. See Horton v.

California, 496 U.S. 128, 141 (1990) (“[T]he seizure of an object in plain view does not

involve an intrusion on privacy.”).

       Here, the record clearly establishes that the arresting officers observed Sanders

violate the Pennsylvania Vehicle Code when he failed to use a turn signal while changing

lanes. Sanders has presented no evidence to counter the officers’ observations.

Therefore, the arresting officers were authorized to stop and detain Sanders in order to

investigate the traffic violation. While doing so, the officers observed in plain view a

package that contained a large quantity of white powder and they lawfully seized it.

Accordingly, we agree with counsel’s Anders brief that there is no nonfrivolous issue

relating to the District Court’s denial of the motion to suppress.

III.   Conclusion

       For the foregoing reasons, we grant the motion to withdraw and affirm the District

Court’s judgment.




                                              7